Title: To George Washington from Guy Carleton, 8 November 1783
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York November 8th 1783
                  
                  I have received your Excellency’s letter of the 6th instant.  Was it in my power I would readily give you the particular information which you request.  The period of our embarkation will be delayed no longer, than the return & necessary refitting, of such Vessels as have sailed from this place on Services preparatory to that event; these are now daily expected, and I have reason to hope our final embarkation may be accomplished, at latest, by the end of this month.
                  As soon as I shall be able to ascertain the time with more precision, I shall give you the earliest information.  I am Sir, Your Excellency’s most obedient and most humble Servant
                  
                     Guy Carleton
                  
               